LAVERY, J.,
dissenting. I respectfully dissent from the majority opinion, which reinstates the arbitration award vacated by the trial court. The issues in both arbitrations no. 91-03 and no. 91-04 were identical. The parties, the town and the union were also identical.
The issue to be decided in both arbitrations was whether article XXII of the agreement applies to promotions outside of the bargaining unit, i.e., the assistant fire chief. The decision in grievance no. 91-04, that article XXII was not arbitrable because the promotions clause of the agreement did not apply to promotions to jobs outside of the bargaining unit, including promotion to the position of assistant fire prevention chief, was binding on the decision in no. 91-03, the subject of this appeal.
I agree with the trial court’s determination that the first arbitration award should be accorded res judicatacollateral estoppel effect and in its citing of Corey v. Avco-Lycoming Division, 163 Conn. 309, 319, 307 A.2d 155 (1972), cert. denied, 409 U.S. 1116, 93 S. Ct. 903, 34 L. Ed. 2d 699 (1973). In Corey, the court held that res judicata-collateral estoppel applied to the award of an arbitration panel in bar of subsequent litigation on the same claim.
In Delahunty v. Massachusetts Mutual Life Ins. Co., 236 Conn. 582, 674 A.2d 1290 (1996), our Supreme Court stated: “[T]he doctrine of res judicata, or claim preclusion, [provides that] a former judgment on a claim, if rendered on the merits, is an absolute bar to a subsequent action on the same claim. A judgment is final not only as to every matter which was offered to sustain the claim, but also as to any other admissible matter which might have been offered for that purpose. . . . The rule of claim preclusion prevents reassertion of the same claim regardless of what additional or different *862evidence or legal theories might be advanced in support of it. We have adopted a transactional test as a guide to determining whether an action involves the same claim as an earlier action so as to trigger operation of the doctrine of res judicata. [T]he claim [that is] extinguished [by the judgment in the first action] includes all rights of the plaintiff to remedies against the defendant with respect to all or any part of the transaction, or series of connected transactions, out of which the action arose. What factual grouping constitutes a transaction, and what groupings constitute a series, are to be determined pragmatically, giving weight to such considerations as whether the facts are related in time, space, origin, or motivation, whether they form a convenient trial unit, and whether their treatment as a unit conforms to the parties’ expectations or business understanding or usage. ... In applying the transactional test, we compare the complaint in the second action with the pleadings and the judgment in the earlier action.” (Citations omitted; internal quotation marks omitted.) Id., 589-90.
In this case, both arbitrations included the same parties, the plaintiff town and the defendant union. The issue was also the same in both arbitrations, that is, whether the promotion clause for the collective bargaining agreement applied to promotions to the nonbar-gaining unit position of assistant fire chief or assistant fire prevention chief. Although the first arbitration was for the position of assistant fire prevention chief and the second was for the position of assistant fire chief, both positions were out of the bargaining unit and the issue or claim is the same.
Once the arbitrator found that the promotions clause of the collective bargaining agreement did not apply to promotions to a nonbargaining unit position, it became part of the contract and bound both parties. International Assn. of Firefighters v. Las Vegas, 107 Nev. 906, *863823 P.2d 877 (1991). “Those courts that have considered the issue [of the applicability of collateral estoppel to arbitration awards] have held the doctrine to be applicable, especially in the context of labor arbitration. E.g., Todd Shipyards Corp. v. Industrial U. of Marine & Ship Wkrs., 242 F. Sup. 606, 611 (D.N.J. 1965) . . . Cleveland v. Ass’n of Cleveland Fire Fighters, [20 Ohio App. 3d 249, 254, 485 N.E.2d 792 (1984)] (arbitration award has the same preclusive effect as a court judgment). In these jurisdictions, the party seeking to avoid issue preclusion has the burden of showing that the arbitrators did not decide the issue. Id.
“Policy considerations underlie our conclusion that the doctrine of collateral estoppel should apply to arbitration. The harmony sought by arbitration as a substitute for work stoppage and elimination of strife between labor and management could be jeopardized if repetitive submission to arbitration of the same issue was permitted. Todd Shipyards Corp., [supra] 242 F. Supp. at 611. Here, the prior decision involves the interpretation of the identical contract provision between the same employer and union. In such cases, every principle of common sense, policy, and labor relations demands that [the decision] stand until the parties annul it by a newly worded contract provision. F. Elkouri and E. A. Elkouri, How Arbitration Works, 426 (4th ed. 1985) (quoting Pan Am. Ref. Corp., 2 ALAA ¶ 67, 937, p. 69, 464 [1948]). Moreover, unless there is finality to an arbitration award, there is no inducement for parties to accept a provision for arbitration in the labor agreement.” (Internal quotation marks omitted.) International Assn. of Firefighters v. Las Vegas, supra, 107 Nev. 911-12.
The Nevada court found that the prior award construing the collective bargaining agreement became part of *864the agreement and that in contradicting the interpretation of the prior awards, the arbitrator contradicted the agreement and exceeded his authority.
I agree with the reasoning of the Nevada Supreme Court and I would uphold the trial court’s decision.